Case 9:20-cv-80147-RLR Document 62 Entered on FLSD Docket 10/18/2020 Page 1 of 5




                              UNITED STATES DISTRICT CO URT
                              SO U TH ER N D IST RICT O F FLO R ID A

                      CA SE NO .9:20-CV -80147-R O SEN BER G W IN H A RT

JA N E K OE,
       Plaintz                                          FILED BY           f    D .C .

AM AR CHAN DER M AINI,eta1.,
                                                                02T 16 2222
       De# ndants.                                               ANGELA E.NOBLE
                                                                CLERK U S DIST.CT.
                                                                s.D.oF/LA.-w,
                                                                            RB.


    M O TIO N TO SUBM IT 3RD A M EN DED C O M PLA INT A ND TO ENTER C O U N SEL BY
                                       DECEM BER 311 2020
       COM ES NOW PlaintiffJaneKoeCçplaintiff')who seekstoamendhercomplainttoamore
targeted listofdefendants,with primary emphasison AmarChanderM ainiwho authored the libeland
m anagedthesmearcampaign.
       W ith the assistance ofcounseland ptlrsuantto Rule 15 ofthe FederalRules ofCivilProcedtlre,
Plaintiffrespectfully seeksleaveto movethecourtto submita3rdAm ended Complaintno laterthan
December31,2020.Rule15providesthat1tapartymayamenditspleading gwithlthecourt'sleave''
andççthecourtshouldfreelygiveleavewhenjusticesorequires.''Fed.R.Civ.P.15(a)(2).Allowing
Plaintifftofilea3rdAmendedComplaintwouldservejustice,promotejudicialem ciency,andprovidea
m orestreamlined way ofexnmining thevariouslegalissuesathand in a clearerm annerwithouttoo
manycausesofaction.Therewouldbenosubstantialorundueprejudice,badfaith,unduedelay,or
futility by Plaintiffretaining counseland filing a3rdAmended Complaintthrough counsel. Plaintiff
seekstoallegethe severe intliction ofem otionaldistressalongsidef'
                                                                 urtheremphasison whatM aini's
defamation hasdoneto herlifeand career. Plaintiffremainsfocused on defam ation,notnecessarily
civilracketeering,as m any ofthose defendantsare happy to negotiate settlem ents in lightofw hatM aini
hasdone to herfam ily.
       Through theAmended Complaint,Plaintiffseeksto use cotmselto help çclean up'the lawsuitas
m ore stalking and cyberstalking incidents have occurred and Plaintiffhas faced m ore financialhardship
and tortiousinterference due to M aini'sactions- above and beyond w hatis on Bashing W ebsites. A s
an example,M ainimadeanew postonsocialmediaplatform Quorain May projectinghischaracter
tlaw son Plaintiffthatshe had to getrem oved via subpoena and begging adm inistratorsin June,
Case 9:20-cv-80147-RLR Document 62 Entered on FLSD Docket 10/18/2020 Page 2 of 5




followed by anotherposton a Bashing W ebsitethatPlaintiffhasto pay togetrem oved.M orerecently,
on October7,2020,M ainihacked into andtook overPlaintifpsemailaccountfrom hertimerunning a
satiricalcolumn in collegeand conkibuting to varioushtzmorm agazines,ostensibly forbackstabbing
purposes in thislaw suit.
       Aswell,between October7,2020 to October16,2020,M ainihascontinued guessing and
hacking Plaintiffspassword to controlherbusinessaccounton Gsuite and herbusinessbank accotmts,
which sheintended to useto pay offoutstanding Covid-lg related bills. Asaresult,Plaintiffhashad to
sw itch to M icrosoft360,pay forextra security m easuresforhercontractem ployees,apply fornew
multicurrency bank accotmts,closea1lofherold bank cards,and seek outextensionson businessbills
thatabsolutely have to bepaid.M aini'sterrorhasescalated to the pointofaffecting stillmore of
Plaintitr s ability to work,m ake a living,and honora11ofherpayrollobligationsto herem ployeesand
heraccountresponsibilitiesto externalbusinesspartners.
       Plaintiffalso seeksto add the nameoftwo m oredefendants:M r.Edward Lucasand M s.N .D.
N.D.isapublic figtlrein London classicalconcertpiano and Plaintiffchoosesto protectN .D.'Srightto
privacy by notrevealing ordisclosing hernam e forthe tim e being.
       Edw ard Lucas is a m arried m an carrying on an affairw ith N .D .,and N .D .isan age 36 serial
homewrecking mistressbased in London who mem orizesand regurgitatesconcertpiano piecesfora
living'
      ,thisisher59thaffairwith am anied man,farfrom herfirstrodeo asavery experienced side
chick.N.D.andPlaintiffareLondon neighborsduring term time;during holidaysand vacationsfrom
school,M ishareturnsto hercondo apartmentin SingerIsland,W estPalm Beach.N.D.livesat77-79
Southwark Street,London and Plaintifflivesunderablock away at51EwerSkeet,London;their
windowslook directly into each otherand aresee-through.N .D.read thelibelauthoredby M ainiwhen
EdwardLucas,amarriedman,waspreparingtobeinterviewedby PlaintiffforajobonNovember1,
2019. Due to reading and believing said libel,N .D.began harassing Plaintiffin grocery stores,
including butnotlim ited to grabbingtomatoesoutofhershopping cart,spreading furtherlibelto her
socialcircle in London,and rolling hereyesatPlaintiffw hen Plaintiffsaw N .D .w ith Edward Lucas
havingBDSM sex on theLondon Bridgeon June 23,2020 around 11:55PM . RightafterPlaintiff
posted publicly thatshewasoffto attem ptsuicideduetonon-stop abusefrom Edward Lucas,sheran
into these tw o having sex in public involving collars and bondage equipm ent.
       EdwardLucas,committedfraudonhisjobapplicationtoworkasadualoperationsleaderand
GeneralCotmselatPlaintiffsstartup com pany,by lying and misrepresenting hisGM AT scoreof760 as
Case 9:20-cv-80147-RLR Document 62 Entered on FLSD Docket 10/18/2020 Page 3 of 5




790.Plaintiffignored thefraud and viewed him asherattorney,creating an attorney-clientrelationship
and governing allcomm unicationsin linewith GDPR and attorney-clientprivilege standardsin boththe
United Kingdom and theUnited StatesofAm erica. Plaintiffrevealed to Edward Lucaskey elementsof
herlegalstrategy againstA m ar ChanderM ainiand entnlsted him w ith secrets she expected to rem ain
secretsdueto absoluteattorney-clientprivilege.Unfortunately,when Edward Lucasmisread asituation
andfeltPlaintiffrejectedhim dueto choosingtogobuy agyroandtalktohersuitorfortheevening
aftergiving arecruiting presentation,hethen attackedherby violatingattorney-clientprivilege.Edward
Lucasdisclosed privatemedicalinform ation aboutPlaintiffssuicidalideation to mlmerouscolleagues
and both libeled and slandered Plaintiffby accusing herofhaving a conversation with him thatnever
took place.Thetwo neverspoke in person and only com municated overtextm essageandemails.
Edward shared such libelto hisbusiness schoolclassm ate,an lndian m an nam ed N ealKochhar,w ho
then spread such libelto othersincluding butnotlimited to,Elizabeth Hadeed,apotentialhireat
Plaintiffs startup,via textm essage and Facebook,hisboss Daniel,and num erouscolleaguesw ho began
stalking Plaintiffon Linkedln. PlaintiffdoesnotuseFacebook orInstagrnm and hasnotused either
platform since late2018.A11threepartieswere subpoenaed and m oresubpoenasare coming soon.
Edward Lucashasdemonstrated aconsistentlack ofcharacterin every aspectofhisprofessionaland
personallifeandnevertakesresponsibility ofhisactions.Hethinksblaming Plaintiffforhisaffair
resolveshim ofresponsibility.
       Edward Lucaswanted Plaintiffto take thefallforhisongoing extramaritalaffairwith N.D.and
to avoid facing the consequencesofsadistically stalking Plaintiffform onthson end.Plaintiffalso
observedhim beating,choking,andstranglingN.D.withforeignobjects,alongwithrapingaChinese
studentliving in herdormitory,and going on multipledateswith hisbrunette subordinate atKraftHeinz
in the otherapartm entbuilding nextto hersbefore strangling heron Febnlary 27,2020.Plaintiffwasin
genuine fearforherphysicalsafety so began keeping diary records,taking photographs,and inform ing
othersincluding thepoliceand W omen'sAid aboutEdward Lucas'increasingly alarm ing anddisturbing
behaviorfrom M arch 6,2020 to the present. To be clear,Edw ard Lucasnotonly sadistically stalked
Plaintiffon herevening walksand unsuccessfully attempted torapeher,butalso spread elementsof
M aini'slibelto mutualbusinesscontacts,causing m onthsofeven m oreanguish and suicide attempts
betw een M arch 2020 to October2020.N .D .,feeling threatened,began video recording Plaintiffusing a
pillow to self-pleasurein herprivatebedroom ,andthen threatened Plaintiffin a grocery storeto release
itonline,to M ainiforuse in thislaw suit,and to m utualcontacts. A san eyew itnessto the incredibly
Case 9:20-cv-80147-RLR Document 62 Entered on FLSD Docket 10/18/2020 Page 4 of 5




violentextrnmaritalaffairbetween Edward Lucasand hismistressN.D.,Plaintiffrequirestherapy for
thetrustviolation ofEdward ruining attorney-clientprivilege. And asan eyewitnessto the leasehold
whereEdward Lucmsistrying totake advantageofhiswife Yasmine'stnlstby backdating the
timestnmpsto secureano-faultdivorce,both Edward LucasandN .D.decidedto scapegoatPlaintiff
instead oftakingresponsibility forthrowing Yasm ine underthebus.Throughoutthism ulti-month
Hellish ordeal,Plaintifffeltso scared forherlifethatshe madenllmerouspolicereportsindicating the
sadism in both Edward LucasandN .D.m oved into ahotelbecause she could notgo outofthe house
withoutEdward Lucasfollowingher,shecould notlook outsideherwindow withoutseeing Edward
Lucasstalking herfrom thebalcony ofhism istress'apartm ent,and she could notengagein norm al
activitiesofdaily living and self-lovewithoutbeing videotaped and harassedby N .D.. Plaintiffalsohad
to getadditionaltherapy asaresultofbeing defnmed by Edward Lucas,atthe insistenceofhishaggard
mistressN.D.,tonumerousbusinesscontactsatfirmsincludingQllanticoFinancial,GrantThornton,
KPM G,Amazon,and m ore. Thishascaused considerableem otionaldiskessand tsnancialdisruptionto
Plaintiff. Plaintiffstotalbillsfortherapy and hotelfeesexceedthetensofthousandsand these are
expensesthatcannotmorally becharged to Am ar,asEdward Lucasand hism istressN .D .should have
toshoulderthisblzrdenintheinterestofrestorativejustice.Plaintiffwmsunabletoworkformonthsdue
to the psychologicaltorm entfrom both Edw ard Lucasand hism istressN .D .
       Plaintiffhasfound ahighly experienced triallawyerwho iswilling to take hercase on aretainer
basis.He isadmittedand authorizedto practice in the Southern DistrictofFlorida,hasextensivetrial
experience,and knowshow to protectattonw y-clientprivilegeasan upstanding mem berofthelegal
profession. Plaintiffrequestsperm ission forhim to file an entry ofappearance and to conductthe
remainderofthiscaseon herbehalfin the interestoffocusing on herhealth and wellbeing.


       DA TED this 16thday ofO ctober2020.

                                                         By:
                                                         Jane      ,LLW M BA 2021
                                                         PlaintiffPro Se
                                                         7750 Okeechobee Blvd.,Ste.4-481
                                                         W estPalm Beach,FL 33411
                                                         U nited States ofAm erica
                                                         'r ekoelitigation@ icloud.com
                                                         l
                                                         Phone:(929)400-7746
Case 9:20-cv-80147-RLR Document 62 Entered on FLSD Docket 10/18/2020 Page 5 of 5




                                      C ERT IFIC AT E O F SER VIC E


Ihereby certify thata true and correctcopy ofthe foregoing w as served in person by process serveron
October16,2020 attheSouthern DistrictofFlorida W estPalm Beach Clerk ofCourtOffice. PACER
electronicrecordsw illbeupdated in duecourseand sentto al1cotmseland partieson record.

U NITED STA TES SER V IC E LIST

Pierre Zarokian,1201N.Pacifk Ave 103,GlendaleCA 91202,United States
Defam ation Defenders,LLC.,4845 PearlEastCircleSuite 101,BoulderCO 80301,United StatesScott
Breitenstein,29 Bidleman St,Dayton OH 45410,United States
W eb Presence,LLC d/b/aNetReputation,150 SW 12th AveSuite 340,Pompano Beach FL 33069,
U nited States
Kevin Angileri,6391W Shannon Sleet,ChandlerAZ 85226,United States
M ichaelSchern,1640 South Stapely Drive Suite 132,M esa A Z 85204,U nited States
M inc Law ,200 Park Avenue Suite 200,Orange Village O H 44122,U nited States
Repze,9615E County Line Road Suite 8#444,CentennialCO 80112,United States
M arca G lobal,LLC.d/b/a lnternetReputation.com ,7100 EastBelleview Avenue Suite 310,Greenw ood
V illage CO 80111,U nited States

IN TE RN ATIO N A L SER V IC E LIST

A m ar ChanderM aini,9 Jnm beroo A ve,Baulkham H ills,N SW 2153 A ustralia
Guaranteed R em ovals,3425 H m esterRoad,Suite #200,Btzrlington,Ontario L7N 3M 7,Canada
AmaruttzTechnology OneIsland East,Level23,18 W estlandsRoad Hong Kong,Hong Kong Internet
Removals,130BtmdallRoad,Level3Bundall,QLD 4217Australia
JamesJolm,130BundallRoad,Level3Bundall,QLD 4217Australia
Jim Burns,130BundallRoad,Level3Bundall,QLD 4217Australia
Vikrnm ParmaraliasesM attHamp and M artin Horan Unknown Address,Bangladesh
RonaldLinco-sendregistered(2),Level23,OneIslandEast,18W estlandsRoad,QuarryBay,Hong
K ong and P.O .Box 8016,M ontFleuri,V ictoria,M ahe,Seychelles
M atq ExpertRemovals,P.O.Box 8016,M ontFleuri,Victoria,M ahe,Seychelles



                                                          By:
                                                          Jane      ,LLM /M BA 2021
                                                          PlaintiffPro Se
                                                          7750 Okeechobee Blvd.,Ste.4-481
                                                          W estPalm Beach,FL 33411
                                                          U nited States ofAm erica
                                                          'r ekoelitigation@ icloud.com
                                                          l
                                                          Phone:(929)400-7746
